Order filed, June 2, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00317-CR
                                 ____________

                   EX PARTE TIFFANY PETEET, Appellant



                    On Appeal from the 232nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1763901


                                      ORDER

      The reporter’s record in this case was due May 9, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the court reporter of the 232nd District Court to file the record in
this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.